DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0083753 A1 to Lee et al. (“Lee”)

As to claim 1, Lee discloses an apparatus for receiving frequency-domain resources (para. 0070, WTRU; para. 0127-0128, resource block(s) in frequency domain), comprising: a receiver (para. 0075, transceiver) configured to receive a resource indication value used for allocating continuous frequency-domain resources, or bitmap information used for allocating noncontinuous frequency-domain resources, transmitted by a network device via downlink control information (para. 0254, second type RA (i.e. resource allocation) information, RB (i.e. resource block) index indicated by bitmap, para 0255, DCI transmitted; para. 0344 frequency-domain position…may be fixed (i.e. noncontinuous) to minimum bandwidth of 6RBs); and a processor (para. 0076, processor) configured to determine a coefficient used for obtaining the continuous frequency-domain resources based on a size of a currently activated bandwidth part, and obtain a starting position of the continuous frequency-domain resources and the number of continuous resource blocks according to the resource indication value and the coefficient; or determine a size of a resource block group used for obtaining the noncontinuous frequency-domain resources based on a size of a currently activated bandwidth part and a format of downlink control information (para. 0254, RGB size P’ can be associated with reduced bandwidth (i.e. a currently activated bandwidth part, with reduced size); para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e. DCI format)), and obtain one or more resource block groups of the noncontinuous frequency-domain resources according to the bitmap information and the size of a resource block group (para. 0253, in this embodiment, the subband size may be the same as a RBG (Resource Block Group) size P for the system bandwidth (N.sub.RB.sup.DL). If N.sub.RB.sup.DL=25, and the RBG size may be 2 as shown in the table of FIG. 30. ; para. 0254, RB index may be indicated by bitmap where the RBG size P' may be related to the reduced bandwidth. As such, 6 bits may be used if 6RBs may be defined as reduced bandwidth for the device).
As to claim 2, Lee further discloses the apparatus according to claim 1, wherein the processor further configured to determine the coefficient used for obtaining the continuous frequency-domain resources according to the size of the currently activated bandwidth part; calculate the starting position of the continuous frequency-domain resources and the number of the continuous resource blocks according to the resource indication value; and transform the calculated starting position and number of the continuous resource blocks based on the coefficient, to obtain an actual starting position of the continuous frequency-domain resources and the actual number of the continuous resource blocks (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 3, Lee further discloses the apparatus according to claim 2, wherein the processor is further configured to multiply the calculated starting position and number of the continuous resource blocks by the coefficient (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 4, Lee further discloses the apparatus according to claim 2, wherein a mapping relationship between the size of the bandwidth part and the coefficient is predefined, and/or the coefficient is indicated by the network device to a user equipment via signaling (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 5, Lee further discloses the apparatus according to claim 4, wherein the signaling is used to indicate the mapping relationship between the size of the bandwidth part and the coefficient, or is used to respectively configure one or more configured bandwidth parts with the coefficient (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 6, Lee further discloses the apparatus according to claim 4, wherein when the size of the bandwidth part is less than or equal to 110, the coefficient is 1; when the size of the bandwidth part is greater than or equal to 111 and less than or equal to 220, the coefficient is 2; and when the size of the bandwidth part is greater than or equal to 221 and less than or equal to 275, the coefficient is 3 (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 7, Lee further discloses the apparatus according to claim 1, wherein the processor is further configured to determine the size of the resource block group used for obtaining the noncontinuous frequency-domain resources according to the size of the currently activated bandwidth part and the format of the downlink control information  (para. 0254, RGB size P’ can be associated with reduced bandwidth (i.e. a currently activated bandwidth part, with reduced size); para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e. DCI format is not common DCI)); and obtain the one or more resource block groups of the noncontinuous frequency-domain resources according to the bitmap information and the size of a resource block group (para. 0253, in this embodiment, the subband size may be the same as a RBG (Resource Block Group) size P for the system bandwidth (N.sub.RB.sup.DL). If N.sub.RB.sup.DL=25, and the RBG size may be 2 as shown in the table of FIG. 30. ; para. 0254, RB index may be indicated by bitmap where the RBG size P' may be related to the reduced bandwidth. As such, 6 bits may be used if 6RBs may be defined as reduced bandwidth for the device).
As to claim 8, Lee further discloses the apparatus according to claim 7, wherein the processor is further configured to determine the size of the resource block group used for obtaining the noncontinuous frequency-domain resources according to the size of the currently activated bandwidth part and a type and/or load size of the format of the downlink control information (para. 0254, RGB size P’ can be associated with reduced bandwidth (i.e. a currently activated bandwidth part, with reduced size); para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e.type)).
As to claim 9, Lee further discloses the apparatus according to claim 7, wherein the number of the format of the downlink control information is one or more (para. 0257, DCI format 1 or 2); for different types and/or load sizes of the formats of the downlink control information  (para. 0257, DCI format 1 or 2), mapping relationships between the size of the bandwidth part and sizes of the resource block groups are predefined respectively (fig. 30A, system bandwidths and RBG sizes listed), and/or the sizes of the resource block groups are respectively indicated by the network device to the user equipment via signaling.

As to claim 10, Lee further discloses the apparatus according to claim 9, wherein the signaling is used to indicate the mapping relationships between the size of the bandwidth part and sizes of the resource block groups, or is used to respectively configure one or more configured bandwidth parts with the sizes of the resource block groups (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 12, Lee discloses an apparatus (fig. 1A, 114, base station) for allocating frequency-domain resources (para. 0127-0128, resource block(s) in frequency domain), comprising: a processor  (para. 0425, processor in base station) configured to determine a coefficient used for allocating continuous frequency-domain resources based on a size of a currently activated bandwidth part of a user equipment, and generate for the user equipment a resource indication value used for allocating the continuous frequency-domain resources based on the coefficient; or determine a size of a resource block group used for allocating noncontinuous frequency-domain resources based on a size of a currently activated bandwidth part of a user equipment and a format of downlink control information, and generate for the user equipment bitmap information used for allocating the noncontinuous frequency-domain resources based on the size of a resource block group (para. 0254, second type RA (i.e. resource allocation) information, RB (i.e. resource block) index indicated by bitmap, where the  RBG size P' may be related to the reduced bandwidth (i.e. currently activated bandwidth part), para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e. DCI format), DCI transmitted; para. 0344 frequency-domain position…may be fixed (i.e. noncontinuous) to minimum bandwidth of 6RBs); and a transmitter (para. 0062, base station with transceivers) configured to transmit the resource indication value or the bitmap information to the user equipment via the downlink control information (para. 0253, in this embodiment, the subband size may be the same as a RBG (Resource Block Group) size P for the system bandwidth (N.sub.RB.sup.DL). If N.sub.RB.sup.DL=25, and the RBG size may be 2 as shown in the table of FIG. 30. ; para. 0254, RB index may be indicated by bitmap where the RBG size P' may be related to the reduced bandwidth. As such, 6 bits may be used if 6RBs may be defined as reduced bandwidth for the device; para. 0255-0256, second type RA information associated with PDSCH DCI notification; fig. 1, transmit to user equipment).
As to claim 15, Lee further discloses the apparatus according to claim 12, wherein a mapping relationship between the size of the bandwidth part and the coefficient is predefined, and/or the coefficient is indicated by a network device to the user equipment via signaling (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 16, Lee further discloses the apparatus according to claim 15, wherein when the size of the bandwidth part is less than or equal to 110, the coefficient is 1; when the size of the bandwidth part is greater than or equal to 111 and less than or equal to 220, the coefficient is 2; and when the size of the bandwidth part is greater than or equal to 221 and less than or equal to 275, the coefficient is 3 (Note, as the instant claim further limits limitations written in the alternative from the independent claim, the prior art still reads on the instant claim limitations).
As to claim 17, Lee further discloses the apparatus according to claim 12, wherein the processor is further configured to determine the size of the resource block group used for allocating the noncontinuous frequency-domain resources according to the size of the currently activated bandwidth part of the user equipment and the format of the downlink control information  (para. 0254, second type RA (i.e. resource allocation) information, RB (i.e. resource block) index indicated by bitmap, where the  RBG size P' may be related to the reduced bandwidth (i.e. currently activated bandwidth part), para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e. DCI format), DCI transmitted; para. 0344 frequency-domain position…may be fixed (i.e. noncontinuous) to minimum bandwidth of 6RBs); and generate the bitmap information for the user equipment based on the size of the resource block group (para. 0253, in this embodiment, the subband size may be the same as a RBG (Resource Block Group) size P for the system bandwidth (N.sub.RB.sup.DL). If N.sub.RB.sup.DL=25, and the RBG size may be 2 as shown in the table of FIG. 30. ; para. 0254, RB index may be indicated by bitmap where the RBG size P' may be related to the reduced bandwidth. As such, 6 bits may be used if 6RBs may be defined as reduced bandwidth for the device; para. 0255-0256, second type RA information associated with PDSCH DCI notification; fig. 1, transmit to user equipment).
As to claim 18, Lee further discloses the apparatus according to claim 17, wherein the processor is further configured to determine the size of the resource block group used for allocating the noncontinuous frequency-domain resources according to the size of the currently activated bandwidth part of the user equipment and a type and/or load size of the format of the downlink control information  (para. 0254, RGB size P’ can be associated with reduced bandwidth (i.e. a currently activated bandwidth part, with reduced size); para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e.type)).
As to claim 19, Lee further discloses the apparatus according to claim 17, wherein the number of the format of the downlink control information is one or more (para. 0257, DCI format 1 or 2); for different types  (para. 0257, DCI format 1 or 2) and/or load sizes of the formats of the downlink control information, mapping relationships between the size of the bandwidth part and sizes of the resource block groups are predefined respectively (fig. 30A, system bandwidths and RBG sizes listed), and/or the sizes of the resource block groups are respectively indicated by the network device to the user equipment via signaling.
As to claim 20, Lee discloses a communication system (fig. 1A, 100), comprising: a user equipment (fig. 1A, 102) configured to receive a resource indication value used for allocating continuous frequency-domain resources, or bitmap information used for allocating noncontinuous frequency-domain resources, transmitted by a network device via downlink control information  (para. 0254, second type RA (i.e. resource allocation) information, RB (i.e. resource block) index indicated by bitmap, para 0255, DCI transmitted; para. 0344 frequency-domain position…may be fixed (i.e. noncontinuous) to minimum bandwidth of 6RBs); and determine a coefficient used for obtaining the continuous frequency-domain resources based on a size of a currently activated bandwidth part, and obtain a starting position of the continuous frequency-domain resources and the number of continuous resource blocks according to the resource indication value and the coefficient; or determine a size of a resource block group used for obtaining the noncontinuous frequency-domain resources based on a size of a currently activated bandwidth part and a format of downlink control information (para. 0254, RGB size P’ can be associated with reduced bandwidth (i.e. a currently activated bandwidth part, with reduced size); para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e. DCI format)), and obtain one or more resource block groups of the noncontinuous frequency-domain resources according to the bitmap information and the size of a resource block group (para. 0253, in this embodiment, the subband size may be the same as a RBG (Resource Block Group) size P for the system bandwidth (N.sub.RB.sup.DL). If N.sub.RB.sup.DL=25, and the RBG size may be 2 as shown in the table of FIG. 30. ; para. 0254, RB index may be indicated by bitmap where the RBG size P' may be related to the reduced bandwidth. As such, 6 bits may be used if 6RBs may be defined as reduced bandwidth for the device); and a network device (fig. 1A, 114) , configured to determine a coefficient used for allocating continuous frequency-domain resources based on a size of a currently activated bandwidth part of a user equipment, and generate for the user equipment a resource indication value used for allocating the continuous frequency-domain resources based on the coefficient; or determine a size of a resource block group used for allocating noncontinuous frequency-domain resources based on a size of a currently activated bandwidth part of a user equipment and a format of downlink control information, and generate for the user equipment bitmap information used for allocating the noncontinuous frequency-domain resources based on the size of a resource block group (para. 0254, second type RA (i.e. resource allocation) information, RB (i.e. resource block) index indicated by bitmap, where the  RBG size P' may be related to the reduced bandwidth (i.e. currently activated bandwidth part), para. 0255-0256, second type RA information associated with PDSCH DCI notification (i.e. DCI format), DCI transmitted; para. 0344 frequency-domain position…may be fixed (i.e. noncontinuous) to minimum bandwidth of 6RBs); and transmit the resource indication value or the bitmap information to the user equipment via the downlink control information  (para. 0253, in this embodiment, the subband size may be the same as a RBG (Resource Block Group) size P for the system bandwidth (N.sub.RB.sup.DL). If N.sub.RB.sup.DL=25, and the RBG size may be 2 as shown in the table of FIG. 30. ; para. 0254, RB index may be indicated by bitmap where the RBG size P' may be related to the reduced bandwidth. As such, 6 bits may be used if 6RBs may be defined as reduced bandwidth for the device; para. 0255-0256, second type RA information associated with PDSCH DCI notification; fig. 1, transmit to user equipment).
Allowable Subject Matter
Claims 11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180352571 A1 discloses at para. 0152 and table 1, number of PRBs and starting position within a sub-band are indicated, pertain to RIV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463